W. O. MURRAY, Chief Justice.
This is an appeal from an order of the 94th District Court of Nueces County, refusing appellant Roy A. Scott and others a temporary injunction against the County Treasurer of Nueces County and Marshall P. Graham, which would have had for its effect the prevention of the payment of $600 to Graham. It appears from the record that Graham was appointed Assistant District Attorney of Nueces County on December 13, 1954, by the then District Attorney, Hon. J. D. Todd. This appointment was approved by the Commissioners’ Court of Nueces County on December 20, 1954. It further appears that on January 1, 1955, when Hon. Sam Jones became District Attorney of Nueces County, he did not re-appoint Graham as Assistant District Attorney. On February 27, 1955, the Commissioners’ Court approved the claim by Graham for the sum of $600 for services rendered as Assistant District Attorney.
This order has not been set aside or appealed from and stands as res judicata of the matter. August A. Busch & Co. v. Caufield, Tex.Civ.App., 135 S.W. 244; 11 Tex.Jur. 568, § 40.
The Commissioners’ Court of Nu-eces County has jurisdiction to pass upon claims for compensation by Assistant District Attorneys of that County. Art. 3886, Vernon’s Ann.Civ.Stats. Whether or not' that court erred in approving this particular claim is a question that can be raised by appeal only.
On appeal from an order of the district court refusing to grant a temporary injunction the sole question is whether the court abused its discretion in refusing to grant the temporary injunction. City of Farmersville v. Texas & Louisiana Power Co., Tex.Civ.App., 33 S.W.2d 272, 24 Tex.Jur. p. 313, § 253.
There is no showing of an abuse of discretion here and the order refusing to grant the temporary injunction is affirmed.